Exhibit 10.10

Execution Version

 

JOINDER AGREEMENT

 

THIS JOINDER AGREEMENT, dated as of  November 19, 2019 (this “Agreement”), by
and among the institutions set forth on Schedule 1 hereto (each an “Incremental
Lender” and collectively the “Incremental Lenders”), ANTERO MIDSTREAM PARTNERS
LP, a Delaware limited partnership (the “Borrower”), and WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Administrative Agent (the “Administrative Agent”),
Swingline Lender and an L/C Issuer.

RECITALS:

WHEREAS, reference is hereby made to the Amended and Restated Credit Agreement,
dated as of October 26, 2017, by and among the Borrower, each lender
(collectively, the “Lenders” and individually, a “Lender”) and L/C Issuer from
time to time party thereto, and Wells Fargo Bank, National Association, as
Administrative Agent, Swingline Lender and an L/C Issuer (as amended by that
certain First Amendment and Joinder Agreement, dated as of October 31, 2018, and
that certain Second Amendment, dated as of February 26, 2019, and as the same
may be amended, restated, supplemented or otherwise modified from time to time,
the “Credit Agreement”; capitalized terms used and not otherwise defined herein
being used herein as therein defined);

WHEREAS, subject to the terms and conditions of the Credit Agreement, the
Borrower may increase the existing Commitments (such increased Commitments, the
“Incremental Revolving Facility Commitments”) by entering into one or more
joinder agreements with the Incremental Lenders; and

WHEREAS, pursuant to Section 2.13 of the Credit Agreement, the Administrative
Agent and the Borrower may amend the Credit Agreement in order to evidence the
existence and terms of the Incremental Revolving Facility Commitments without
the consent of other Lenders.

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

SECTION 1.      Incremental Revolving Facility Commitments.

(a)         Each Incremental Lender party hereto hereby agrees to commit to
provide its respective Incremental Revolving Facility Commitment as set forth on
Schedule 1 annexed hereto, on the terms and subject to the conditions set forth
below.

(b)         On the Increase Effective Date, (i) each of the existing Lenders
shall assign to each of the Incremental Lenders, and each of the Incremental
Lenders shall purchase from each of the existing Lenders, at the principal
amount thereof, such interests in the outstanding Loans and participations in
Letters of Credit and Swingline Loans outstanding on the Increase Effective Date
that will result in, after giving effect to all such assignments and purchases,
such Loans and participations in Letters of Credit and Swingline Loans being
held by existing Lenders and the Incremental Lenders ratably in accordance with
their Commitments after giving effect to the addition of the Incremental
Revolving Facility Commitments hereby; (ii) each Incremental Revolving Facility
Commitment shall be deemed, for all purposes, a Commitment and each loan made
thereunder shall be deemed, for all purposes, a Loan and have the same terms as
any existing Loan and (iii) each Incremental Lender shall become a Lender with
respect to the Incremental Revolving Facility Commitments and all matters
relating thereto.

(c)         Each Incremental Lender (i) confirms that it has received a copy of
the Credit Agreement and the other Loan Documents, together with copies of the
financial statements referred to therein and such





1




other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Agreement; (ii) agrees that it
will, independently and without reliance upon the Administrative Agent or any
other Lender or agent thereunder and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking action under the Credit Agreement; (iii) appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under the Credit Agreement and the other Loan
Documents as are delegated to Administrative Agent by the terms thereof,
together with such powers as are reasonably incidental thereto; and (iv) agrees
that it will perform in accordance with their terms all of the obligations which
by the terms of the Credit Agreement are required to be performed by it as a
Lender.

(d)         For purposes of the Credit Agreement, the initial notice address of
each Incremental Lender shall be as set forth below its signature below.

(e)         For each Incremental Lender that is a Foreign Lender, delivered
herewith to Administrative Agent are such forms, certificates or other evidence
with respect to United States federal income tax withholding matters as such
Incremental Lender may be required to deliver to Administrative Agent pursuant
to subsection 3.01(e) of the Credit Agreement.

SECTION 2.      Amendment of the Credit Agreement.  Effective as of the Increase
Effective Date,

(a)         Section 1.01 of the Credit Agreement is hereby amended as follows:

(i)   by inserting the following defined terms:

“Increase Agreement” means that certain Joinder Agreement, dated as of November
19, 2019, among the Borrower, the Administrative Agent and the Lenders party
thereto.

“Increase Effective Date” means the “Increase Effective Date” as defined in the
Increase Agreement.

“Second Amendment” means that certain Second Amendment, dated as of February 26,
2019, among the Borrower, the Administrative Agent and the Lenders party
thereto.

(ii)  by amending and restating the following definitions:

“Aggregate Commitments” means the Commitments of all the Lenders. As of the
Increase Effective Date, the Aggregate Commitments are $2,131,500,000.

“Agreement” means this Credit Agreement, as amended by the First Amendment, the
Second Amendment and the Increase Agreement, and as the same may from time to
time be further amended, modified, supplemented or restated.

(b)         Schedule 2.01 to the Credit Agreement is hereby replaced in its
entirety with Schedule 2 to this Agreement.

SECTION 3.      Confirmation of Loan Documents.  The Borrower hereby confirms
and ratifies all of its obligations under the Loan Documents to which it is a
party, including its obligations and the Liens granted by it under the
Collateral Documents to which it is a party and confirms that all references in
such





2




Collateral Documents to the “Credit Agreement” (or words of similar import)
refer to the Credit Agreement as amended and supplemented hereby without
impairing any such obligations or Liens in any respect.

SECTION 4.     Conditions to Effectiveness.  The effectiveness of this Agreement
and the obligations of the Incremental Lenders to make Loans under the
Incremental Revolving Facility Commitments hereunder are subject to the
satisfaction or waiver of each of the following conditions (the date on which
such conditions are satisfied or waived, the “Increase Effective Date”):

(a)         The Administrative Agent shall have received (i) a counterpart of
this Agreement, executed and delivered by the Borrower and each Incremental
Lender party hereto and (ii) a reaffirmation agreement in form and substance
satisfactory to the Administrative Agent, executed and delivered by each of the
Loan Parties with respect to its obligations and the Liens granted by it under
the Collateral Documents.

(b)         The Administrative Agent shall have received, on behalf of itself,
the Lenders and each L/C Issuer on the Increase Effective Date, the favorable
written opinion of Vinson & Elkins LLP, counsel to the Loan Parties, in form and
substance satisfactory to the Administrative Agent, dated as of the Increase
Effective Date.

(c)         The Administrative Agent shall have received a certificate, executed
on behalf of the Borrower by a Responsible Officer of the Borrower, which
certificate shall certify as to the Solvency of the Borrower and its
Subsidiaries, on a consolidated basis, after giving effect to the incurrence of
the Incremental Revolving Facility Commitments.

(d)         The Administrative Agent shall have received from the Borrower, a
certificate, dated as of the Increase Effective Date, fulfilling the
requirements of Section 2.13(e) of the Credit Agreement, with appropriate
insertions and attachments.

(e)         The Borrower shall have paid to Wells Fargo Securities, LLC, for the
account of each Incremental Lender, on a pro rata basis in accordance with their
final Incremental Revolving Facility Commitments, upfront fees as separately
agreed between the Borrower and the Incremental Lenders.

(f)         The Borrower shall have paid all fees, charges and disbursements of
counsel to the Administrative Agent (directly to such counsel if requested by
the Administrative Agent) to the extent invoiced prior to or on the Increase
Effective Date.

(g)         Upon the reasonable request of any Lender made at least ten (10)
Business Days prior to the Increase Effective Date, the Administrative Agent
shall have received, at least five (5) Business Days prior to the Increase
Effective Date, and be reasonably satisfied in form and substance with, all
documentation and other information required by bank regulatory authorities
under applicable “know-your-customer” and anti-money laundering rules and
regulations, including but not restricted to the USA Patriot Act and the
requirements of the Beneficial Ownership Regulation (as defined in the Credit
Agreement as amended by this Amendment).

(h)         The Administrative Agent shall have received and reviewed lien
searches reasonably requested by the Administrative Agent.

(i)          The Administrative Agent shall have received with respect to the
Borrower and each other Loan Party (i) certificates of good standing as of a
recent date issued by the appropriate Governmental Authority of the state or
jurisdiction of its incorporation or organization, where applicable; and (ii) a
certificate of a Responsible Officer of each Loan Party dated the Increase
Effective Date and certifying (A) that there have been no changes to the
Organization Documents of such Loan Party from those most





3




recently delivered to the Administrative Agent in connection with the Credit
Agreement and that such documents remain in full force and effect, (B) that
attached thereto is a true and complete copy of resolutions duly adopted by the
board of directors or other governing body of such Loan Party (and, if
applicable, any parent company of such Loan Party) authorizing the execution,
delivery and performance of this Agreement and any related Loan Documents and
the borrowings hereunder and thereunder, and that such resolutions have not been
modified, rescinded or amended and are in full force and effect, and (C) as to
the incumbency and specimen signature of each officer executing any Loan
Document or any other document delivered in connection herewith on behalf of
such Loan Party.

(j)          The Administrative Agent shall have received flood certification(s)
from a firm reasonably acceptable to the Administrative Agent covering any
buildings (defined as structures with two or more rigid outside walls and a
fully secured roof that is affixed to a permanent site) constituting Collateral
showing whether or not such buildings are located in a special flood hazard area
subject by federal regulation to mandatory flood insurance requirements.

(k)         The Administrative Agent shall have received a Note executed by the
Borrower in favor of each Lender requesting a Note.

(l)          The Borrower shall have delivered all notices required by and in
compliance with Section 2.13 of the Credit Agreement.

SECTION 5.      Post-Closing Obligations.  Within 60 days of the Increase
Effective Date (or such longer period as permitted by the Administrative Agent
in its sole discretion):

(a)         the Administrative Agent shall have received mortgage modifications
with respect to any Mortgaged Property in each case in proper form for recording
in the relevant jurisdiction and in a form reasonably satisfactory to the
Administrative Agent,

(b)         the Administrative Agent shall have received a favorable opinion of
counsel to the Loan Parties in each state where Mortgaged Property is located,
addressed to the Administrative Agent and each Lender, covering such matters as
may be reasonably requested by the Administrative Agent in connection with the
satisfaction of the requirements set forth in clause (a) above;

(c)         the Administrative Agent shall have received all other items
reasonably requested by the Administrative Agent that are reasonably necessary
to maintain the continuing perfection or priority of the Lien of the Mortgages
as security for the Obligations and such other information, instruments and
documents as the Administrative Agent (or its counsel) may reasonably request in
connection therewith; and

(d)         the Borrower shall have paid or made arrangements to pay all
applicable recording taxes, fees, charges, costs and expenses required for the
recording of any Collateral Documents or amendments or modifications thereto to
be recorded in accordance with this Section 5.

SECTION 6.     Representations and Warranties of the Borrower.  The Borrower
hereby represents and warrants, as of the Increase Effective Date, as follows:

(a)         Each of the representations and warranties contained in Article V of
the Credit Agreement and in each of the other Loan Documents is true and correct
in all material respects (except with respect to representations and warranties
which are expressly qualified by materiality, which shall be true and correct in
all respects) on and as of the Increase Effective Date as if made on and as of
such date except to the





4




extent that such representations and warranties expressly specifically refer to
an earlier date (in which case such representations and warranties are true and
correct in all material respects as of such earlier date).

(b)         No Default or Event of Default exists, both before and after giving
effect to the incurrence of the Incremental Revolving Facility Commitments.

SECTION 7.      Effects on Loan Documents.

(a)         Except as specifically amended herein, all Loan Documents shall
continue to be in full force and effect and are hereby in all respects ratified
and confirmed.

(b)         The execution, delivery and effectiveness of this Agreement shall
not operate as a waiver of any right, power or remedy of any Lender or the
Administrative Agent under any of the Loan Documents, nor constitute a waiver of
any provision of the Loan Documents.

(c)         The Borrower and the other parties hereto acknowledge and agree that
this Agreement shall constitute a Loan Document.

SECTION 8.      Amendments; Execution in Counterparts.

(a)         This Agreement shall not constitute an amendment of any other
provision of the Credit Agreement not referred to herein and shall not be
construed as a waiver or consent to any further or future action on the part of
the Borrower that would require a waiver or consent of the Lenders or the
Administrative Agent.  Except as expressly amended hereby, the provisions of the
Credit Agreement are and shall remain in full force and effect.

(b)         This Agreement may not be amended nor may any provision hereof be
waived except pursuant to a writing signed by the Borrower, the Administrative
Agent, the Incremental Lenders and the other Lenders party hereto.  This
Agreement may be executed by one or more of the parties hereto on any number of
separate counterparts, and all of said counterparts taken together shall be
deemed to constitute one and the same instrument.  Delivery of an executed
signature page of this Agreement by facsimile or other electronic submission
shall be effective as delivery of a manually executed counterpart hereof.

SECTION 9.    GOVERNING LAW; WAIVER OF JURY TRIAL.  THIS AGREEMENT SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK.  EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS.  EACH PARTY HERETO
(i) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (ii) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION AND IN SECTION 10.14 OF
THE CREDIT AGREEMENT.

 

[Remainder of page intentionally left blank]

 

 



5




IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Agreement as of the date first set forth
above.

 

 

 

ANTERO MIDSTREAM PARTNERS LP

 

By:

Antero Midstream Partners GP LLC, 

 

 

its general partner 

 

 

 

 

By:

/s/ Alvyn A. Schopp

 

 

Name:

Alvyn A. Schopp

 

Title:

Chief Administrative Officer, Regional Senior

 

Vice President and Treasurer

 





[Signature Page to Joinder Agreement (Antero)]




Consented to by:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

as Administrative Agent, Lender, Swingline Lender and L/C Issuer

 

 

 

 

By:

/s/ Jonathan Herrick

 

Name:

Jonathan Herrick

Title:

Director

 

 





[Signature Page to Joinder Agreement (Antero)]




Consented to by:

 

ROYAL BANK OF CANADA,

as an Incremental Lender

 

 

 

 

By:

/s/ Katy Berkemeyer

 

Name:

Katy Berkemeyer

Title:

Authorized Signatory

 

 

 



[Signature Page to Joinder Agreement (Antero)]




SCHEDULE 1

TO JOINDER AGREEMENT

 

INCREMENTAL REVOLVING FACILITY COMMITMENTS

 

 

Name of Incremental Lender

Incremental Revolving Facility
Commitments

Royal Bank of Canada

$131,500,000

 

Total:  $131,500,000

 

 





 




SCHEDULE 2

TO JOINDER AGREEMENT

 

 

Name of Lender

Commitments

Applicable Percentage

Wells Fargo Bank, National Association

$145,500,000

6.826178747%

JPMorgan Chase Bank, N.A.

$145,500,000

6.826178747%

ABN AMRO Capital USA LLC

$131,500,000

6.169364298%

Barclays Bank PLC

$131,500,000

6.169364298%

Capital One, National Association

$131,500,000

6.169364298%

Citibank, N.A.

$131,500,000

6.169364298%

Credit Agricole Corporate and

Investment Bank

$131,500,000

6.169364298%

The Bank of Nova Scotia

$131,500,000

6.169364298%

Royal Bank of Canada

$131,500,000

6.169364298%

BMO Harris Bank N.A.

$91,000,000

4.269293924%

Credit Suisse AG, Cayman Islands

Branch

$91,000,000

4.269293924%

Sumitomo Mitsui Banking

Corporation

$91,000,000

4.269293924%

The Toronto-Dominion Bank, New York Branch

$91,000,000

4.269293924%

U.S. Bank National Association

$91,000,000

4.269293924%

Bank of America, N.A.

$80,000,000

3.753225428%

Branch Banking and Trust

Company

$80,000,000

3.753225428%

Canadian Imperial Bank of

Commerce, New York Branch

$80,000,000

3.753225428%

PNC Bank, National Association

$80,000,000

3.753225428%

ING Capital, LLC

$80,000,000

3.753225428%

Compass Bank

$65,000,000

3.049495660%

 

Total:  $2,131,500,000

100.0%

 

 

